Exhibit 10.2

--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

dated as of June 12, 2007

and effective as of June 18, 2007

By and Between

Trex Company, Inc.

and

JPMorgan Chase Bank, N.A., as Issuing Bank and Administrative Agent

in connection with the Letter of Credit

securing

$25,000,000

Mississippi Business Finance Corporation

Variable Rate Demand Environmental Improvement Revenue Bonds

(Trex Company, Inc. Project), Series 2004

 



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

TABLE OF CONTENTS

This Table of Contents is not a part of this Fifth Amendment to Reimbursement
and Credit Agreement and is only for convenience of reference.

 

              Page Section 1. Definitions; Rules of Interpretation    1   1.1   

Definitions

   1   1.2   

Rules of Interpretation

   1 Section 2. Amendment of Amended Agreement    2   2.1   

Amendment of Section 1.01 of Amended Agreement

   2   2.2   

Amendment of Section 2.02(a) of Amended Agreement

   4   2.3   

Amendment of Section 6.11 of Amended Agreement

   4   2.4   

Amendment of Section 6.12 of Amended Agreement

   4   2.5   

Amendment of Section 6.13 of Amended Agreement

   5   2.6   

Amendment of Section 7.01 of Amended Agreement

   5   2.7   

Amendment of Schedule 7.01 of Amended Agreement

   6   2.8   

Amendment of Section 7.03 of Amended Agreement

   6   2.9   

Amendment of Section 7.08 of Amended Agreement

   7 Section 3. Representations of the Parties    7   3.1   

Due Organization

   7   3.2   

Due Authorization

   7   3.3   

No Conflict

   8   3.4   

Further Assurances

   8 Section 4. Special Representations of the Borrower    8   4.1   

Prior Representations and Warranties

   8   4.2   

No Default

   8   4.3   

Full Force and Effect

   8   4.4   

BBT Agreement Amendment

   8 Section 5. More Favorable Covenants    8 Section 6. Consent    9 Section 7.
Miscellaneous    9

 

-i-



--------------------------------------------------------------------------------

  7.1   

Governing Law

   9   7.2   

Execution in Counterparts

   9   7.3   

Costs and Expenses

   9   7.4   

Modification Fee

   9 Section 8. Effective Date    9

 

-ii-



--------------------------------------------------------------------------------

FIFTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO REIMBURSEMENT AND CREDIT AGREEMENT (this “Fifth
Amendment”), dated as of June 12, 2007 and effective June 18, 2007, between TREX
COMPANY, INC., a Delaware corporation (the “Borrower”) and JPMorgan Chase Bank,
N.A., as Issuing Bank (in such capacity the “Bank”) and Administrative Agent (in
such capacity the “Administrative Agent”).

BASIS FOR THIS FIFTH AMENDMENT

1. This Fifth Amendment is authorized by Section 11.03 of the Reimbursement and
Credit Agreement dated as of December 1, 2004, among the Borrower, the Bank and
the Administrative Agent (the “Original Agreement”). The terms, conditions and
provisions of the Original Agreement, as amended by the First Amendment to
Reimbursement and Credit Agreement dated July 25, 2005, among the Borrower, the
Bank and the Administrative Agent (the “First Amendment”), the Second Amendment
to Reimbursement and Credit Agreement dated as of and effective December 31,
2005 (the “Second Amendment”), the Third Amendment to Reimbursement and Credit
Agreement dated as of and effective November 21, 2006 (the “Third Amendment”)
and the Fourth Amendment to Reimbursement and Credit Agreement dated as of and
effective December 31, 2006 (the “Fourth Amendment” and together with the
Original Agreement, the First Amendment, the Second Amendment and the Third
Amendment, the “Amended Agreement”) are incorporated into this Fifth Amendment
by reference to the same extent and with the same force and effect as if fully
stated in this Fifth Amendment.

2. The Borrower, the Bank and the Administrative Agent have agreed to further
amendments to various provisions of the Amended Agreement in order to
accommodate the sale by the Borrower of certain subordinated notes in order to
pay in full the indebtedness outstanding under the Note Agreement (as defined in
the hereinafter defined BBT Agreement) and pay down the Revolving Credit Note
(as defined in the BBT Agreement). The Bank and the Administrative Agent have
also agreed to certain other consents and agreements as herein provided.

3. In consideration of the premises and of the mutual covenants herein
contained, and for good and valuable consideration, the Bank, the Administrative
Agent and the Borrower do mutually covenant and agree, as follows:

Section 1. Definitions; Rules of Interpretation.

1.1 Definitions. For purposes of this Fifth Amendment, all capitalized words and
phrases not defined in this Fifth Amendment shall have the meanings given to
them in Section 1.01 of the Original Agreement.

1.2 Rules of Interpretation. For all purposes of the Agreement the following
shall govern, except as otherwise expressly provided for or unless the context
otherwise requires:

(i) The “Agreement” shall mean the Amended Agreement as modified, altered,
amended or supplemented by this Fifth Amendment and as it may from time to time
be further modified, altered, amended or supplemented.



--------------------------------------------------------------------------------

(ii) All references in this Fifth Amendment to designated “Sections” and other
subdivisions are to the designated Sections and other subdivisions of the
Amended Agreement unless otherwise indicated.

(iii) Terms defined in this Fifth Amendment shall have the meanings prescribed
for them where defined herein.

(iv) All accounting terms not otherwise defined in this Fifth Amendment shall
have the meanings assigned to them in accordance with the Amended Agreement.

(v) Words of the masculine gender shall be deemed and construed to include
correlative words of the feminine and neuter genders.

(vi) Terms in the singular include the plural and vice versa.

(vii) The headings and the table of contents set forth in this Fifth Amendment
are solely for convenience of reference and shall not constitute a part of this
Fifth Amendment nor shall they affect its meaning, construction or effect.

Section 2. Amendment of Amended Agreement.

2.1 Amendment of Section 1.01 of the Amended Agreement.

(a) Section 1.01 of the Amended Agreement is hereby amended by inserting the
following defined terms in the correct alphabetical order to read as follows:

“BBT Agreement” means the Credit Agreement dated as of June 1, 2002 by and among
the Borrower and Branch Banking and Trust Company of Virginia, as amended
through the date of this Fifth Amendment.

“Fifth Amendment Effective Date” means June 18, 2007.

“Funded Net Senior Debt” means, as of the date of determination, Funded Net Debt
minus Subordinated Debt.

“Funded Net Senior Debt to Consolidated EBITDA Ratio” means the ratio of Funded
Net Senior Debt to Consolidated EBITDA.

“Indenture” means the Indenture, dated as of June 18, 2007, between the
Borrower, as Issuer, and The Bank of New York, as Trustee, as supplemented by
the Supplemental Indenture, dated as of June 18, 2007, between the Borrower, as
Issuer, and The Bank of New York, as Trustee, as further amended and
supplemented from time to time.

“Investment” means as to any Person any direct or indirect purchase or other
acquisition by such Person of stock or other securities of any other Person, or
any direct or indirect loan, advance (other than advances to employees for
moving and travel expenses, drawing accounts and similar expenditures in the
ordinary

 

-2-



--------------------------------------------------------------------------------

course of business) or capital contribution by such Person to any other Person,
including all debt and accounts receivable from such other Person which are not
current assets or did not arise from sales to such other Person in the ordinary
course of business.

“Pro Forma Funded Net Senior Debt to Consolidated EBITDA Ratio” means, as of the
date of determination, the pro forma ratio of (i) the aggregate of the Funded
Net Senior Debt and the total Debt of the Person being acquired outstanding on
such date, after eliminating all offsetting debits and credits between the
Borrower and its Subsidiaries and all other items required to be eliminated in
the course of the preparation of consolidated financial statements of the
Borrower and its Subsidiaries in accordance with Generally Accepted Accounting
Principles to (ii) Consolidated EBITDA (excluding the Person being acquired) as
of such date.

“Senior Subordinated Notes” means the 6.00% Convertible Senior Subordinated
Notes due July 1, 2012 in the maximum aggregate original principal amount of
$97,500,000.00 issued by the Borrower and outstanding from time to time under
the Indenture.

“Subordinated Debt” means, as of the date of determination, Funded Net Debt
(i) the payment of which is subordinated to the payment of the Real Estate Term
Loan Obligations and the Revolving Credit Loan Obligations (each as defined in
the BBT Agreement) pursuant to its terms or pursuant to a written subordination
agreement in form and substance satisfactory to Branch Banking and Trust Company
(“BBT”) in its reasonable discretion and (ii) all the terms of which, including
without limitation, the structure, payment, schedule, maturity date and all
other aspects of such Funded Net Debt, are satisfactory to BBT in its reasonable
discretion; provided, however, that the term, “Subordinated Debt” shall in any
event include all Debt outstanding under the Indenture and the Senior
Subordinated Notes.

(b) The following definitions contained in Section 1.01 of the Amended Agreement
are hereby amended in their entirety to read as follows:

““Fixed Charge Coverage Ratio” means for the four-quarter period ending on the
date of measurement, the ratio of (a) the sum of Consolidated EBITDA for such
four-quarter period plus the consolidated operating lease expense of the
Borrower and its Subsidiaries for such four-quarter period minus cash taxes for
such four-quarter period minus Maintenance Capital Expenditures for such
four-quarter period minus cash dividends and redemptions or purchases of Capital
Stock of the Borrower for cash for such four-quarter period made pursuant to
Section 6.16(h) of the BBT Agreement to (b) the sum of current maturities of
Long-Term Indebtedness of the Borrower and its Consolidated Subsidiaries for
such four-quarter period, consolidated interest expense of the Borrower and its
Consolidated Subsidiaries for such four-quarter period, and consolidated
operating lease expense of the Borrower and its Subsidiaries for such
four-quarter period. Notwithstanding the foregoing, if, in accordance with the
terms of the Indenture, the conditions to the exercise by the holders of

 

-3-



--------------------------------------------------------------------------------

the Senior Subordinated Notes of their right to convert all or any portion of
such Senior Subordinated Notes have been satisfied, the principal balance of
such Senior Subordinated Notes shall not be included in the calculation of the
current maturities of long-term debt of the Borrower and its Consolidated
Subsidiaries for purposes of determining the Fixed Charge Coverage Ratio. “

““Management Stockholders” means Anthony J. Cavanna, Andrew U. Ferrari, Harold
F. Monahan, Paul D. Fletcher, Patrick M. Burns, Colleen T. Combs, J. Mitchell
Cox, William R. Gupp, Richard D. McWilliams and Robert L. Thibodeau, and their
respective Management Stockholder Affiliates.”

2.2 Amendment of Section 2.02(a) of the Amended Agreement. Section 2.02(a) of
the Amended Agreement is hereby further amended to read in its entirety as
follows:

“(a) The Borrower hereby agrees to pay to the Bank, in advance, on each Fee
Payment Date until the expiration or termination of the Letter of Credit, a
nonrefundable facility fee calculated based on the Stated Amount as of the Fee
Payment Date and based on a 360 day year but charged on the actual number of
days elapsed. The amount payable on (i) July 1, 2007 shall be 150 basis points
and (ii) each Fee Payment Date thereafter shall be based upon the Funded Net
Senior Debt to Consolidated EBITDA Ratio as disclosed in the Certificate of
Compliance most recently delivered for purposes of demonstrating the Borrower’s
compliance with Section 6.12(b) hereof and based upon the number of days in the
calendar quarter commencing on such Fee Payment Date, and, in each case, shall
be calculated using the following: (w) less than or equal to 1.00X, the annual
facility fee shall be 65 basis points; (x) more than 1.00X but less than or
equal to 1.50X, the annual facility fee shall be 75 basis points; (y) more than
1.50X but less than 2.00X, the annual facility fee shall be 85 basis points; and
(z) 2.00X or greater, the annual facility fee shall be 100 basis points.”

2.3 Amendment of Section 6.11 of Amended Agreement. Section 6.11 of the Amended
Amendment is hereby further amended to read in its entirety as follows:

“The Borrower will not, as of the end of any fiscal quarter, permit the Fixed
Charge Coverage Ratio for the four quarter period ended as of the end of such
fiscal quarter to be less the following amounts for the following periods:
(a) 1.25 to 1.00 for the period commencing on April 1, 2007 to and including
March 31, 2008 and (b) 1.40 to 1.00 thereafter.”

2.4 Amendment of Section 6.12 of Amended Agreement. Section 6.12(a) and (b) of
the Amended Agreement are hereby further amended to read in their entirety as
follows:

“(a) The Borrower will not, as of the end of any fiscal quarter, permit the
ratio of Funded Net Debt to Total Consolidated Capitalization, as a percentage,
to exceed the following amounts for the following periods: (i) 60% for the
period commencing on April 1, 2007 to and including March 31, 2008, and
(ii) thereafter (A) 50% for each period commencing on April 1 of a calendar year
to and including September 30 of such calendar year and (B) 60% for each period
commencing on October 1 of a calendar year to and including March 31 of the
immediately succeeding calendar year.

 

-4-



--------------------------------------------------------------------------------

(b) The Borrower will not, as of the end of any fiscal quarter, permit the
Funded Net Senior Debt to Consolidated EBITDA Ratio for the four-quarter period
ended as of the end of such fiscal quarter to exceed the following amounts for
the following periods: (i) 3.25 to 1 for the period commencing on April 1, 2007
to and including March 31, 2008 and (ii) thereafter (A) 2.50 to 1 for each
period commencing on April 1 of a calendar year to and including September 30 of
such calendar year and (B) 3.00 to 1 for each period commencing on October 1 of
a calendar year to and including March 31 of the immediately succeeding calendar
year.”

2.5 Amendment of Section 6.13 of Amended Agreement. Section 6.13 of the Amended
Agreement is hereby amended to read in its entirety as follows:

“The Borrower will at all times maintain Consolidated Tangible Net Worth at not
less than the sum of (a) $100,000,000, (ii) 75% of the net proceeds of all stock
issued after the Issuance Date (excluding the net proceeds of any stock issued
in connection with the conversion of the Senior Subordinated Notes), plus
(c) 50% of Consolidated Net Income after June 30, 2004 (taken as one accounting
period), but excluding from such calculation of Consolidated Net Income for
purposes of this clause (c) any quarter in which Consolidated Net Income is
negative.”

2.6 Amendment of Section 7.01 of Amended Agreement. Section 7.01 of the Amended
Agreement is hereby amended to read in its entirety as follows:

“The Borrower shall not create, incur, assume or suffer to exist or permit any
Subsidiary to create incur, assume or suffer to exist, any Debt, except (a) Debt
owing to the Bank or the Bank Participants; (b) Material Debt existing on the
Fifth Amendment Effective Date and described on Exhibit 7.01, and any extension,
renewal or refinancing of such Material Debt, provided that any such extension,
renewal or such refinancing (i) does not increase the principal amount of such
Material Debt at the time of such extension, renewal or refinancing and (ii) is
on terms substantially similar to, and no more restrictive than, the original
terms of such Material Debt; (c) Debt outstanding under the BBT Agreement
(including the Real Estate Term Loan Obligations (as defined in the BBT
Agreement) and the Revolving Credit Loan Obligations (as defined in the BBT
Agreement) and under the Notes (as defined in the BBT Agreement) and the
Subsidiary guarantees required pursuant thereto; (d) Debt outstanding under the
Indenture and the Senior Subordinated Notes; (e) Debt owing from the Borrower to
a Wholly-Owned Subsidiary, from a Wholly-Owned Subsidiary to the Borrower, or
from one Wholly-Owned Subsidiary to another Wholly-Owned Subsidiary;
(f) additional Facility Debt incurred after the Issuance Date, provided that at
the time such additional Facility Debt is incurred (i) no Default or Event of
Default shall have occurred or will occur as a result of the incurrence of such
Facility Debt and (ii) the aggregate principal amount of such additional

 

-5-



--------------------------------------------------------------------------------

Facility Debt is not greater than $10,000,000; and (g) in addition to Debt
permitted by clauses (a) through (f) above, Debt incurred after the Issuance
Date, provided that at the time such additional Debt is incurred, (i) no Default
or Event of Default shall have occurred or will occur as a result of the
incurrence of such additional Debt, (ii) the Funded Net Debt to Total
Consolidated Capitalization Ratio both immediately prior to the occurrence of
such additional Debt shall be at least three percentage points lower than the
maximum Funded Net Debt to Total Consolidated Capitalization Ratio required by
Section 6.12(a) on the date of the incurrence of such additional Debt and
(iii) the Funded Net Senior Debt to Consolidated EBITDA Ratio both immediately
prior to the incurrence of such additional Debt and immediately after and giving
effect to the incurrence of such Debt shall be at least 0.5 lower than the
maximum Funded Net Senior Debt to Consolidated EBITDA Ratio required by
Section 6.12(b) on the date of the incurrence of such additional Debt. Any
Person which becomes a Subsidiary after the date hereof shall for all purposes
of this Section 7.01 be deemed to have created, assumed or incurred at the time
it becomes a Subsidiary all Debt of such Person existing immediately after it
becomes a Subsidiary.”

2.7 Amendment of Schedule 7.01 of Amended Agreement. Schedule 7.01 to the
Amended Agreement are hereby deleted in its entirety and a new Schedule which is
attached to this Firth Amendment and labeled Schedule 7.01 is substituted in its
place.

2.8 Amendment of Section 7.03 of Amended Agreement. Section 7.03(a)(vi) and
Section 7.03(b) of the Amended Agreement are hereby amended to read in their
entirety as follows:

“(vi) the Borrower may invest up to $400,000 in addition to its investment in
Winchester Capital, Inc. existing as of May 1, 2007;

(b) The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any Acquisition transaction, except that the Borrower and any Subsidiary
may (i) acquire all or a material portion of the assets of a Person and
(ii) own, purchase or acquire stock, obligations or securities of a Person which
following such purchase or acquisition is a Wholly-Owned Subsidiary if (A) the
Person being acquired (or whose assets are being acquired) is in the same
general type of business as the Borrower (or complementary thereto); (B) the
aggregate cash consideration (exclusive of all Debt of such Person being
acquired that is not discharged by the seller at the time of such Acquisition,
all Debt as to which the Borrower takes subject, and all other liabilities
(including contingent earn-out payments) paid or to be paid by the Borrower or
the Person being acquired in connection with such Acquisition) paid (1) in
connection with any Acquisition (or series of related Acquisitions) shall not
exceed $10,000,000 during any Fiscal Year of the Borrower and (2) in connection
with all Acquisitions shall not exceed $15,000,000 for the period from the
Issuance Date to the Stated Expiration Date, (C) the aggregate consideration
(including all Debt of such Person being Acquired that is not discharged by the
seller at the time of such Acquisition, all Debt as to which the Borrower takes
subject, and all other liabilities (including

 

-6-



--------------------------------------------------------------------------------

contingent earn-out payments paid or to be paid by the Borrower or the Person
being acquired in connection with such Acquisition) paid (1) in connection with
all Acquisitions shall not exceed $20,000,000 during any Fiscal Year of the
Borrower and (2) in connection with all Acquisitions shall not exceed
$30,000,000 for the period from the Issuance Date to the Stated Expiration Date;
(D) (1) the ratio referred to in Section 6.12(a) both immediately prior to such
proposed Acquisition and immediately after and giving effect to such proposed
Acquisition shall be at least three percentage points lower than the maximum
ratio required by Section 6.12(b) on the date of such proposed Acquisition and
(2) the Pro Forma Funded Net Senior Debt to Consolidated EBITDA Ratio shall be
at least 0.5 lower than the maximum ratio required by Section 6.12(b) on the
date of the proposed Acquisition; (E) no Default or Event of Default has
occurred or will occur as a result of the Acquisition of such Person; and
(F) the Borrower shall have provided the Administrative Agent not less than ten
(10) Business Days before the consummation of such Acquisition a certificate in
form and substance satisfactory to the Administrative Agent that certifies as to
each of the items in clauses (A), (B), (C), (D) and (E) of this Section 7.03(b)
and includes both pro forma financial statements that demonstrate compliance
with clause (D) of this Section 7.03(b) and consolidated financial statements
for the Borrower and its Subsidiaries that demonstrate compliance with each of
the financial covenants contained in Sections 6.11, 6.12 and 6.13 hereof
immediately prior to and after giving effect to such Acquisition, and the
Administrative Agent shall have accepted as correct prior to the consummation of
such Acquisition such certificate and the calculations and assumptions contained
therein and in the financial statements included therewith.”

2.9 Amendment of Section 7.08 of Amended Agreement. Section 7.08 of the Amended
Agreement is hereby amended to read in their entirety as follows:

“Except as permitted or required by the BBT Agreement, the Borrower shall not
permit any Material Subsidiary to guaranty any obligations other than the
Obligations hereunder.”

Section 3. Representations of the Parties. Each of the parties hereto hereby
represents and warrants to the other parties as follows:

3.1 Due Organization. Each party is an organization duly organized, validly
existing under the law of the state of its formation and in good standing in all
jurisdictions required for it to conduct its business as now conducted and has
full power and authority to carry on its business as now conducted.

3.2 Due Authorization. Each party has full power and authority to execute,
deliver and perform this Fifth Amendment and to carry out the transactions
contemplated hereby. This Fifth Amendment has been duly and validly executed and
delivered by each party and constitutes the valid and binding obligation of each
party, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by laws affecting creditors’ rights and debtors’
obligations generally, and legal limitations relating to remedies of specific
performance and injunctive and other forms of equitable relief.

 

-7-



--------------------------------------------------------------------------------

3.3 No Conflict. The execution, delivery and performance of this Fifth Amendment
(as well as any other instruments, agreements, certificates or other documents
contemplated hereby, if any) do not (a) violate any laws, rules, regulations,
court orders or orders of any governmental or regulatory body applicable to the
parties or their respective property, (b) require any consent, approval or
authorization of, or notice to, or declaration, filing or registration with any
governmental body or other entity that has not been obtained or made or
(c) violate or conflict with any provision of the organizational document,
operating agreement or bylaws of such party.

3.4. Further Assurances. Each party hereto, at the reasonable request of any
other party hereto, will execute and deliver such other documents and do and
perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of the transactions contemplated hereby.

Section 4. Special Representations of the Borrower The Borrower hereby
represents and warrants to the other parties as follows:

4.1. Prior Representations and Warranties The representations and warranties of
the Borrower in the Amended Agreement are true and correct in all material
respects as of the date hereof.

4.2. No Default There is no Default or Event of Default under the Amended
Agreement.

4.3. Full Force and Effect All provisions of Amended Agreement continue in full
force and effect with respect to the Borrower.

4.4. BBT Agreement Amendment The BBT Agreement was amended to contain provisions
similar to those contained in Section 2.1 through 2.7 hereof on or prior to the
Fifth Amendment Effective Date.

Section 5. More Favorable Covenants. If, after the date hereof, any of the
covenants, representations and warranties or events of default, or any other
material term or provision, contained in the BBT Agreement is amended, restated,
supplemented or otherwise modified to make such covenant, representation and
warranty or event of default, or any other material term or provision more
favorable, in the sole but reasonable opinion of the Administrative Agent, to
the lender or lenders under the BBT Agreement than are the terms of the Amended
Agreement as amended by this Fifth Amendment to the Bank and the Bank
Participants, then the Amended Agreement as amended by this Fifth Amendment
shall be amended to contain each such more favorable covenant, representation
and warranty, event of default, term or provision, and the Borrower hereby
agrees to so amend the Amended Agreement as amended by this Fifth Amendment and
to execute and deliver all such documents requested by the Administrative Agent
to reflect such amendment. Prior to the execution and delivery of such documents
by the Borrower, unless the Administrative Agent has waived in writing its
rights under this Section 5, the Amended Agreement as amended by this Fifth
Amendment shall be deemed to contain each such more favorable covenant,
representation and warranty, event of default, term or provision of the BBT
Agreement for purposes of determining the rights and obligations hereunder.

 

-8-



--------------------------------------------------------------------------------

Section 6. Consent. The Bank and the Administrative Agent hereby consent to the
Borrower granting a Lien on its Accounts, Inventory (each as defined in the
UCC), proceeds of the foregoing (including supporting obligations) and those
books and records relating to or referring to such Accounts, Inventory or
proceeds thereof (all of the foregoing, collectively, the “Collateral” to secure
(a) the “Revolving Credit Loan Obligations” as defined in the BBT Agreement and
(b) without limitation of the foregoing, all reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees incurred by the
Borrower, its agents, or any of them, for taxes and/or insurance relating to, or
maintenance or preservation of, the Collateral or any part thereof or incurred
by the Borrower, its agents, or any of them, arising from or in connection with
the modification, workout, collection or enforcement of any of Revolving Credit
Loan Obligations, including any such collection or enforcement by any action or
participation in, or in connection with a case or proceeding under, any federal
bankruptcy statute; provided, however, that this consent is conditioned upon the
principal amount of the advances with respect to the Revolving Credit Loan
Obligations being in an authorized amount not exceeding (a) $70,000,000 from
December 1 of each calendar year to and including May 31 of the immediately
succeeding calendar year and (b) $40,000,000 from June 1 to and including
November 30 of each calendar year. The Lien consented to in this Section 6 shall
be a Permitted Encumbrance.

Section 7. Miscellaneous.

7.1 Governing Law. The substantive laws of the State shall govern the
construction and enforcement of this Fifth Amendment without giving effect to
the application of choice of law principles.

7.2 Execution in Counterparts. This Fifth Amendment may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

7.3 Costs and Expenses. The Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent and the Bank in
connection with the preparation, execution and delivery of this Fifth Amendment
and any other documents which may be delivered in connection herewith,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for the Bank and the Administrative Agent with respect thereto.

7.4 Modification Fee. The Borrower shall have paid to the Bank in immediately
available funds a modification fee in the amount of $5,000, which fee shall be
deemed fully earned and non-refundable once paid.

Section 8. Effective Date. This Fifth Amendment shall become effective as of the
Fifth Amendment Effective Date.

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered by their respective officers hereunto duly
authorized as of the date first above written.

 

TREX COMPANY, INC.

By:  

/s/ Paul D. Fletcher

 

  Paul D. Fletcher   Senior Vice President and Chief Financial Officer JPMORGAN
CHASE BANK, N.A., as
Bank and Administrative Agent By:  

/s/ Lee Brennan

 

  Lee Brennan   Vice President

 

-10-



--------------------------------------------------------------------------------

Schedule 7.01

Debt

The following information is provided as of the Fifth Amendment Effective Date:

 

Type

   Maturity    Lender/Counter Party   

Principal

Amount

Real Estate Note    9/30/2014    Bank of America    $4,306,546.32 SWAP # 133261
   10/01/2014    Bank of America    $248,582.97
(subject to adjustment due to
interest rate fluctuations) Convertible Senior Subordinated Notes    7/01/2012
   The Bank of New York,
Trustee    $97,500,000.00
(maximum principal amount
issuable)

 

-11-